Case 5:20-cv-00313-SMH-MLH Document 12 Filed 09/21/20 Page 1 of 1 PageID #: 72




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 PAUL A. JONES                                         CIVIL ACTION NO. 20-0313-P

 VERSUS                                                JUDGE S. MAURICE HICKS, JR.

 WARDEN TIMOTHY HOOPER                                 MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Petitioner and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED that Petitioner’s complaint is DISMISSED WITHOUT

 PREJUDICE, for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

 Procedure.

        Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant. The court, after considering the record in

 this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

 appealability because the applicant has not made a substantial showing of the denial of

 a constitutional right.

        THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 21st

 day of September, 2020.
